Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian J. Gustafson, Reg. No. 52,978 on 05/27/2022.

The following claims had been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:

1. (Currently Amended) A computer implemented method for processing job requests using special purpose virtual machines, the method comprising:
receiving a job request, wherein the job request specifies a first job to be performed by a plurality of a special purpose virtual machines, wherein the first job is separable into a plurality of tasks for processing data that when performed collectively complete the job, and wherein the job request specifies a specific service to be used in performing the job;
selecting a parent special purpose virtual machine from a plurality of parent special purpose virtual machines to perform the first job based on a type of service used to perform the first job, wherein each parent special purpose virtual machine is specifically configured to support a respective service type, and wherein each parent special purpose virtual machine is used as a template to create and provision respective child special purpose virtual machines configured to support the corresponding service type to execute the job request;
determining a plurality of child special purpose virtual machines to instantiate based on a number of tasks in the plurality of tasks of the first job;
instantiating the plurality of child special purpose virtual machines from the selected parent special purpose virtual machine;
partitioning the plurality of tasks among the plurality of child special purpose virtual machines by assigning one or more of the plurality of tasks to each of the child special purpose virtual machines; and
performing the first job by causing each of the child special purpose virtual machines of the parent special purpose virtual machine to execute the respective tasks assigned to the child special purpose virtual machine, wherein the execution of a first task performed on a first child special purpose virtual machine includes communicating data to one or more second child special purpose virtual machines executing respective tasks of the first job in parallel with the first task, wherein the tasks of the one or more second child special purpose virtual machines depend on data received from the first task being performed on the first child special purpose virtual machine.

2. (Original) The method of claim 1, wherein instantiating the plurality of child special purpose virtual machines from the selected parent special purpose virtual machine includes spawning each child special purpose virtual machine with an identical state as the selected parent special purpose virtual machine.

3. (Original) The method of claim 1, wherein each of the parent special purpose virtual machines 1s specific to a respective type of job, and selecting the parent special purpose virtual machine comprises:
determining a type of job of the first job; and
selecting a parent special purpose virtual machine that is specific to the type of the first job.

4. (Original) The method of claim 1, wherein each child special purpose virtual machine includes a set of access privileges to execute one or more operations.

5. (Original) The method of claim 1, wherein the selected parent special purpose virtual machine defines an operating environment for the child special purpose virtual machines.

6. (Original) The method of claim 5, wherein the operating environment synchronizes communication among the child special purpose virtual machines.

7. (Previously Amended) The method of claim 1, further comprising:
determining that a task assigned to a third child special purpose virtual machine includes a plurality of subtasks;
instantiating one or more additional child special purpose virtual machines, each a descendant of the first child special purpose virtual machine;
partitioning the plurality of subtasks of the task among the additional child special purpose virtual machines by assigning one or more subtasks to each of the child special purpose virtual machines;
determining that the first job is complete; and
in response to determining that the first job is complete, de-instantiating the child special purpose virtual machines.

8. (Currently Amended) A system for processing job requests using special purpose virtual machines, comprising:
one or more processors configured to interact with a computer storage medium in order to perform operations comprising:
receiving a job request, wherein the job request specifies a first job to be performed by a plurality of a special purpose virtual machines, wherein the first job is separable into a plurality of tasks for processing data that when performed collectively complete the job, and wherein the job request specifies a specific service to be used in performing the job;
selecting a parent special purpose virtual machine from a plurality of parent special purpose virtual machines to perform the first job based on a type service used to perform of the first job, wherein each parent special purpose virtual machine is specifically configured to support a respective service type, and wherein each parent special purpose virtual machine is used as a template to create and provision respective child special purpose virtual machines configured to support the corresponding service type to execute the job request;
determining a plurality of child special purpose virtual machines to instantiate based on a number of tasks in the plurality of tasks of the first job;
instantiating the plurality of child special purpose virtual machines from the selected parent special purpose virtual machine;
partitioning the plurality of tasks among the plurality of child special purpose virtual machines by assigning one or more of the plurality of tasks to each of the child special purpose virtual machines; and
performing the first job by causing each of the child special purpose virtual machines of the parent special purpose virtual machine to execute the respective tasks assigned to the child special purpose virtual machine, wherein the execution of a first task performed on a first child special purpose virtual machine includes communicating data to one or more second child special purpose virtual machines executing respective tasks of the first job in parallel with the first task, wherein the tasks of the one or more second child special purpose virtual machines depend on data received from the first task being performed on the first child special purpose virtual machine.

9. (Original) The system of claim 8, wherein instantiating the plurality of child special purpose virtual machines from the selected parent special purpose virtual machine includes spawning each child special purpose virtual machine with an identical state as the selected parent special purpose virtual machine.

10. (Original) The system of claim 8, wherein each of the parent special purpose virtual machines 1s specific to a respective type of job, and selecting the parent special purpose virtual machine comprises:
determining a type of job of the first job; and
selecting a parent special purpose virtual machine that is specific to the type of the first job.

11. (Original) The system of claim 8, wherein each child special purpose virtual machine includes a set of access privileges to execute one or more operations.

12. (Original) The system of claim 8, wherein the selected parent special purpose virtual machine defines an operating environment for the child special purpose virtual machines.

13. (Original) The system of claim 12, wherein the operating environment synchronizes communication among the child special purpose virtual machines.

14. (Currently Amended) The system of claim 8, further configured to perform operations comprising:
determining that a task assigned to a third child special purpose virtual machine includes a plurality of subtasks;
instantiating one or more additional child special purpose virtual machines, each a descendant of the first child special purpose virtual machine;
partitioning the plurality of subtasks of the task among the additional child special purpose virtual machines by assigning one or more subtasks to each of the child special purpose virtual machines;
determining that the first job is complete; and
in response to determining that the first job is complete, de-instantiating the child special purpose virtual machines.

15. (Currently Amended) A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising:
receiving a job request, wherein the job request specifies a first job to be performed by a plurality of a special purpose virtual machines, wherein the first job is separable into a plurality of tasks for processing data that when performed collectively complete the job, and wherein the job request specifies a specific service to be used in performing the job;
selecting a parent special purpose virtual machine from a plurality of parent special purpose virtual machines to perform the first job based on a type service used to perform of the first job, wherein each parent special purpose virtual machine is specifically configured to support a respective service type, and wherein each parent special purpose virtual machine is used as a template to create and provision respective child special purpose virtual machines configured to support the corresponding service type to execute the job request;
determining a plurality of child special purpose virtual machines to instantiate based on a number of tasks of the plurality of tasks in the first job;
instantiating the plurality of child special purpose virtual machines from the selected parent special purpose virtual machine;
partitioning the plurality of tasks among the plurality of child special purpose virtual machines by assigning one or more of the plurality of tasks to each of the child special purpose virtual machines; and
performing the first job by causing each of the child special purpose virtual machines of the parent special purpose virtual machine to execute the respective tasks assigned to the child special purpose virtual machine, wherein the execution of a first task performed on a first child special purpose virtual machine includes communicating data to one or more second child special purpose virtual machines executing respective tasks of the first job in parallel with the first task, wherein the tasks of the one or more second child special purpose virtual machines depend on data received from the first task being performed on the first child special purpose virtual machine.

16. (Previously Presented) The non-transitory computer storage medium of claim 15, wherein instantiating the plurality of child special purpose virtual machines from the selected parent special purpose virtual machine includes spawning each child special purpose virtual machine with an identical state as the selected parent special purpose virtual machine.

17. (Previously Presented) The non-transitory computer storage medium of claim 15, wherein each of the parent special purpose virtual machines is specific to a respective type of job, and selecting the parent special purpose virtual machine comprises:
determining a type of job of the first job; and
selecting a parent special purpose virtual machine that is specific to the type of the first job.

18. (Previously Presented) The non-transitory computer storage medium of claim 15, wherein each child special purpose virtual machine includes a set of access privileges to execute one or more operations.

19. (Previously Presented) The non-transitory computer storage medium of claim 15, wherein the selected parent special purpose virtual machine defines an operating environment for the child special purpose virtual machines.

20. (Previously Amended) The non-transitory computer storage medium of claim 15, the operations further comprise:
determining that a task assigned to a third child special purpose virtual machine includes a plurality of subtasks;
instantiating one or more additional child special purpose virtual machines, each a descendant of the first child special purpose virtual machine;
partitioning the plurality of subtasks of the task among the additional child special purpose virtual machines by assigning one or more subtasks to each of the child special purpose virtual machines;
determining that the first job is complete; and
in response to determining that the first job is complete, de-instantiating the child special purpose virtual machines.

21. (Previously Presented) The method of claim 1, wherein assigning one or more of the plurality of tasks to each of the child special purpose virtual machines includes determining an interaction among the tasks and grouping related tasks to execute on a single child special purpose virtual machine.

22. (Previously Presented) The method of claim 1, further comprising aggregating an output from each child special purpose virtual machine and generating a collective output for the first job.

23. (Previously Presented) The method of claim 1, wherein the first task assigned to the first child special purpose virtual machine provides data to one or more tasks assigned to one or more other child special purpose virtual machines that require the data to perform respective assigned tasks comprising:
writing, by the first child special purpose virtual machine, data into a shared memory location,
placing a write lock on the shared memory location,
determining that the one or more other child special purpose virtual machines have read the data, and
in response, releasing the write lock on the shared memory location.		

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WH/
Examiner, Art Unit 2195

	
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195